The opinion of the Court was drawn up by
Appleton, J.
John Wooderson, as the agent of the defendant, purchased the goods, to recover payment for which this action is brought.
The questions presented are, whether the agent had authority to bind Ms principal in the purchases thus made by him, and, if not, whether his purchases, though unauthorized, have been affirmed and ratified.
The agent was authorized by his principal "to transact any and all business of every name and -nature, including the transfer of any property, the prosecution of any suits, and the settlement of any claims or demands whatever, and the purchase and sale of any personal property whatever.” The authority thereby conferred in express terms authorized the purchase of the goods in suit.
But it is urged that the recital in the power of attorney, that the defendant is " about leaving Bangor upon a voyage at sea,” limits the duration of the agency, and that, as the defendant had returned from that voyage before the purchases were made, he ceased to be liable for the acts of his agent. But we do not so regard it. The voyage may have been an inducement leading to the appointment of an agent, but it is no limitation upon the duration of the authority conferred. The time during which the agency was to continue is unlimited, and the authority granted has not been revoked. The purchases made were within the unquestioned powers of the agent.
But, if it were otherwise, the evidence adduced clearly shows that the defendant, in repeated instances, ratified the acts of Ms agent, with a full knowledge of what he had done, and consequently is bound thereby.

Defendant defaulted.

Tenney, C. J., Bice, Cutting, May and Kent, JJ., concurred.